DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 12/22/2020 is acknowledged.  Claims 3-11, and 13 are amended.  Claims 1-13 are pending and are currently under examination.  

Information Disclosure Statement
	The information disclosure statement filed on 9/27/2021 has been considered.  A signed copy is enclosed.

Claim Objections
Claim 7 is objected to because of the following informalities:  In scientific nomenclature, it is proper to include the full name of the genus in the first use of said name.  In addition, species names are not capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 12 are indefinite because they refer to a 16S RNA gene that has some identity to SEQ ID NO:8.  However, it is clear from the art that SEQ ID NO:8 is not a 16S RNA gene. It is instead a general forward primer sequence for bacteria.

Claim 9 is rendered indefinite by the phrase “that of a comparable patient”.  It is not clear what would constitute a “comparable” patient.  There are many ways patients can be compared and some patients may be similar in some ways but different in others.  Therefore, the metes and bounds of what is a “comparable patient” are not clear.  In addition, claim 9 recites the limitation "the weight loss of the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rendered indefinite by the phrase “that of a comparable patient”.  It is not clear what would constitute a “comparable” patient.  There are many ways patients can be compared and some patients may be similar in some ways but different in others.  Therefore, the metes and bounds of what is a “comparable patient” are not clear.  In addition, claim 10 recites the limitation "the weight loss of the subject" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the weight loss of the subject" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear if the weight loss of the comparable patient is required to be measured at these same times or if any weight loss at any point that is less than the comparable patient is encompassed, even if followed by greater weight loss at a different time point.
Claim 13 is rendered indefinite by the phrase “is greater than that of a comparable patient”.  It is not clear what would constitute a “comparable” patient.  There are many ways patients can be compared and some patients may be similar in some ways but different in others.  Therefore, the metes and bounds of what is a “comparable patient” are not clear.  In addition, it is not clear how one could objectively determine whether one has “overall fitness or health” that is greater in one subject than another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutcliffe et al (US Patent 9,486,487, 12/8/2016).
The instant claims are drawn to methods of treating subjects comprising administering a composition comprising a therapeutically effective amount of a bacterium with has a 16S RNA gene that is at least 90% identical to SEQ ID NO:8.
It is noted that SEQ ID NO:8 is not a 16S RNA gene.  It is a primer sequence designed to amplify 16S RNA from bacteria in general.  It is found in almost every genus of bacteria.  It is known to be present in Faecailbaterium prausnitzii and, based on applicant’s use of it in the instant application, it is presumed to be found in Anaerostipes hadrus.  Therefore, for the purposes of this rejection, both of these species are being considered to comprise SEQ ID NO:8.
Cutcliffe et al disclose methods of treating subjects by administering probiotics including F. prausnitzii and A. hadrus (see column 10, line 62 – column 11, line 18).  The conditions to be treated include Crohn’s disease and inflammatory bowel disease (see column 30, lines 14-39).  The pharmaceutical composition is formulated so that the microbes can replicate once delivered, which means they must be viable (see column 49, lines 30-33).  The composition can contain between 1x107 and 1x1012 CFU (see column 55, lines 35-50).  The composition can be administered 1, 2, or 3 times daily for as long as necessary, including 1-3 months (see column 56, lines 21-22 and column 54, lines 50-55).  With regard to the limitations requiring weight loss and improved overall fitness or health, one cannot separate the functions of a composition from the composition.  Administration of the same product to the same population will necessarily result in the same outcomes.  Therefore, if the invention works as applicant claims, the methods of Cutcliffe et al will result in the same outcomes as instantly claimed, namely, reduced weight loss and improved overall fitness or health.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645